DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2021, 2/9/2021 and 2/9/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1-5, 1, 7-12, 6, 13, 13, 13, 13 and 13 respectively of U.S. Patent No. 10,257,393. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the present invention are taught by the claims of USPN 10,257,393.
Claims 1-4 and 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 13 respectively of U.S. Patent No. 10,742,847. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the present invention are taught by the claims of USPN 10,742,847 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0225783 Wagner in view of US 2014/0152694 Narasimha et al in further view of USPN 9,633,417 Sugimoto et al.
2:	As for Claim 1, Wagner teaches a method for producing real-time HDR video, the method comprising: outputting pixel values from each of multiple sensors (Fig. 2, sensors 101, 102, 103) in a frame independent-manner through a pipeline (HDRI 120 & tone mapping processor 110) on a processing device; and merging the pixel values to produce an HDR image (Paragraph 0073). Wagner fails to teach streaming pixels values from each of multiple sensors and the pipeline includes a kernel operation that identifies saturated pixel values. 
Narasimha teaches a method of generating a HDR image comprising streaming pixels values (Paragraph 0022) from a HDR sensor module (126) in a frame independent manner (Paragraphs [0023-0026). Narasimha further teaches a merge component (314) including a gain adjust component (400), a weight computation component (402) and a merge component (404) where saturated pixel values are identified (Paragraphs 0042-0048, and 0056-0057). 
Therefore, it would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stream the pixel values from the multiple image sensors of Wagner using the kernel operation as taught by Narasimha in order to generate an improved merged HDR image.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wagner in view of Narasimha by streaming pixel values and including a kernel operation for identifying saturated pixels as taught by Sugimoto et al in order to generate HDR/WDR images having proper contrast in real time.
3:	As for Claim 2, Narasimha further teaches the kernel operation excludes at least some of the saturated pixel values from the HDR image (Narasimha, Paragraphs [0046-0048 and 0056-0057]).
4:	As for Claim 3, Wagner further depicts in Figure 1 wherein the multiple image sensors (101-103) all capture images simultaneously through a single lens (140).
5:	As for Claim 4, Wagner further teaches receiving incoming light through the lens (140) and splitting the light via at least one beamsplitter (100) onto the multiple image sensors (101-103), wherein at least 95% of the light gathered by the imaging lens is captured by the multiple image sensors (Wagner, Paragraphs [0067- 0069, 0084, and 0086]).
6:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 1. Furthermore, Wagner teaches a processing device (Fig. 2, HDRI 120 & tone mapping processor 110); and a plurality of image sensors coupled to the processing device (Fig. 2, sensors 101-102-103).
7:	As for Claim 17, Wagner further teaches a lens (Wagner, Fig. 2, lens 140) and at least one beamsplitter (prism 100, Paragraphs [0067-0071]).
8:	Claims 5-7, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0225783 Wagner in view of US 2014/0152694 Narasimha et al in further view of USPN 9,633,417 Sugimoto et al in further view of US 2014/0321766 Jo.

Jo discloses in Paragraph [0101] where images outputted from long-exposure image sensors 230RL/230GL/230BL and short-exposure image sensors 230RS/230GS/230BS are blended to produce an HDR image (Fig. 12). As can be seen in Paragraphs [0016 and 0030] this is advantageous in that a high quality HDR image is generated where the influence of blurring is reduced. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Wagner in view of Narasimha and Sugimoto include at least a high exposure (HE) sensor and a middle exposure (ME) sensor. It is noted that Jo further teaches where a pixel value in the long exposure image is at a saturation level, the blending coefficient calculating unit calculates a blending coefficient that suppresses the blending ratio of the pixel value of the long exposure image Paragraphs [0023, 0106, 0109, 0124, and 0126-0127). Jo further teaches merging ME pixel values corresponding to the saturated pixel values (Paragraphs 0067, 0106, 0109, 0124, and 126-127).
10:	As for Claim 6, Wagner in view of Narasimha, Sugimoto and Jo teaches the method of claim 5, wherein the multiple sensors further include a low exposure (LE) sensor (Wagner, Paragraphs [0064, 0067-0072, 0084, 0086), and the method includes identifying saturated pixel values originating from both the HE sensor and the ME sensor (Jo, (Paragraphs [0023, 0067, 0106, 0109, 0124, 0126-0127).
11:	As for Claim 7, Wagner in view of Narasimha, Sugimoto and Jo teaches the method of claim 5, wherein streaming the pixel values through the kernel operation includes examining values from a neighborhood of pixels surrounding a first pixel on the HE sensor, finding saturated values in the 
12:	As for Claim 15, Sugimoto further teaches wherein a first pixel value from a first pixel on one of the image sensors is identified as saturated if it is at least 90% of a maximum possible pixel value ( (Sugimoto, column 21,Line 53-column 22, Line 6) .
13:	As for Claim 18, Wagner in view of Narasimha and Sugimoto fails to specifically teach wherein the plurality of image sensors include at least a high exposure (HE) sensor and a middle exposure (ME) sensor. 
Jo discloses this in {101 where images outputted from long exposure image sensors 230RL, 230GL, 230BL and short-exposure image sensors 230RS, 230GS, 230BS are blended to produce an HDR image (Fig. 12). As can be seen in Paragraph [0016 and 0030] this is advantageous in that a high quality HDR image is generated where the influence of blurring is reduced. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Wagner in view of Narasimha and Sugimoto include at least a high exposure (HE) sensor and a middle exposure (ME) sensor.
14:	As for Claim 19, Wagner in view of Narasimha, Sugimoto and Jo teaches the apparatus of claim 18, wherein the HE sensor, the ME sensor, the lens and the at least one beamsplitter are arranged to receive an incoming beam of light and split the beam of light into at least a first path that impinges and HE sensor and a second path that impinges on the ME sensor (Wagner, {[67- 72, 84, 86).
15:	As for Claim 20, Wagner in view of Narasimha, Sugimoto and Jo teaches the apparatus of claim 19, wherein the beamsplitter directs a majority of the light to the first path and a lesser amount of the light to the second path (Wagner, 167-72, 84, 86).
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 2, 2022